Citation Nr: 1009650	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for hepatitis C, with 
associated liver damage.

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

With respect to the claim concerning a psychiatric 
disability, the RO originally denied service connection for a 
psychiatric disorder in 1979.  The current appeal regarding 
the claim to reopen arose from a January 2007 rating action.  
After this matter was perfected for appeal, the RO issued a 
rating action denying service connection for a specific 
psychiatric disability, bipolar disorder, in February 2009.  
The Veteran disagreed with this decision in an August 2009 
letter.  The Board, however, understands the Veteran to be 
seeking benefits for psychiatric disability generally, 
regardless of the specific diagnosis.  Accordingly, the 
matter concerning bipolar disorder is construed to be part of 
the appeal currently before the Board.

The issue of whether new and material evidence has been 
presented to reopen a service connection claim for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.  

2.  No medical evidence of record links the Veteran's current 
diagnosis of hypertension with his military service, or any 
incident therein, nor was the disorder diagnosed within a 
year of the Veteran's separation from military service.

3.  A February 1979 rating action denied the Veteran's 
service connection claim for a liver disorder (currently 
claimed as, hepatitis C, with associated liver damage), 
finding no evidence the disorder had its onset in-service, or 
was related in any way to military service.  

4.  Evidence added to the record since the February 1979 
rating action does not relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a hepatitis C, with associated liver damage, and 
does not raise a reasonable possibility of substantiating 
that claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2009).  

2.  Evidence added to the record since the February 1979 
rating action is not new and material and the Veteran's 
service connection claim for hepatitis C, with associated 
liver damage, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a January 2006 
correspondence to the Veteran.  

The Board also finds that all facts relevant to the Veteran's 
claims decided herein have been properly developed, and that 
all evidence necessary for equitable resolution of the issues 
has been obtained.  The Veteran's service, VA and private 
treatment records have been obtained.  The Board acknowledges 
some mental health records, identified by the Veteran as 
relevant to his application to reopen service connection for 
a psychiatric disorder, are not currently of record; however, 
the Veteran indicated these records have no bearing on his 
hypertension or hepatitis C claims.  Therefore, the Board 
finds there is no harm or prejudice in adjudicating the 
matters addressed in this decision.  Additionally, the 
Veteran's Social Security Administration (SSA) folder have 
been made of record and in an April 2009 correspondence, the 
Veteran withdrew his request for a hearing, pursuant to 
38 U.S.C.A. § 20.704(e).  Moreover, the Veteran has not 
indicated there are any additional records related to the 
issues, presently being adjudicated, that VA should seek to 
obtain on his behalf.  Essentially, all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the claims currently being adjudicated, and the Board finds 
no further assistance with the development of evidence is 
required.

Although an appropriate medical opinion was obtained related 
to the Veteran's application to reopen service connection for 
hepatitis C, with associated liver damage, the Board finds a 
VA examination related to the Veteran's hypertension claim is 
not required, as there is no reason to believe that this 
disorder is related to military service.  Although in an 
August 2009 statement, and in numerous others, the Veteran 
maintains he developed hypertension in-service, he is not 
competent to make such assertions, and his service treatment 
records and post-service medical records do not support this 
position.  Moreover, there is no credible evidence of a 
hypertension diagnosis within a year of his separation from 
service.  Essentially, VA's duty to provide an examination 
has not been triggered.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(a).  

Service Connection Claim for Hypertension

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as cardiovascular-renal disease, including hypertension is 
manifest to a compensable degree within one year after 
separation from service the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's January 1970 enlistment examination notes no 
abnormalities associated with his vascular system or heart 
and recorded his blood pressure as 126/84.  Separation 
examinations dated in January 1972 and March 1972 also 
indicated the Veteran's heart and vascular system were 
normal, with respective blood pressure readings of 110/70 and 
110/54.  The Veteran's service treatment record reflects no 
hypertension related treatment, complaints, or diagnoses.  

At a VA examination in December 1978, the Veteran's blood 
pressure was 105/65, and the examination report does not 
reflect any hypertension diagnosis or suggestion of any 
similar disorder.  A December 1996 private hospital admission 
record documents the Veteran's first elevated blood pressure 
readings of record, noting readings of 130/90 and 130/80; 
however, no formal diagnosis of hypertension is indicated.  A 
November 1999 private hospital examination report is the 
first medical evidence of record diagnosing the Veteran with 
hypertension.  Additionally, during a February 2000 private 
hospital treatment, the Veteran reported that he had a five-
year history of hypertension, but was not currently taking 
medication for the condition.  Significantly, these medical 
records, as well as all others of record, do not suggest any 
link between the Veteran's diagnosed hypertension and his 
military service, or any incident therein.  

Although the Veteran contends that his currently diagnosed 
hypertension had its onset in-service, and/or was caused by 
military service, as a lay person, he is not competent to 
offer a medical diagnosis or to assert medical causation of 
his disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As such, his opinion alone is insufficient to 
provide the requisite nexus between his hypertension and his 
military service, or any incident therein.  Additionally, the 
Veteran's service treatment records do not indicate he was 
diagnosed with hypertension in-service or that he had any 
elevated blood pressure reading during this time.  Moreover, 
the Board finds any suggestion by the Veteran that 
hypertension had its onset in-service (or within one-year of 
his separation), or that he experienced continuous symptoms, 
of diminished probative value, in light of lack of medical 
support for this position, and the Veteran's own statements 
to private medical providers in February 2000, indicating 
hypertension had its onset five-years prior (1995).  

Upon thoroughly reviewing the evidence of record, the Board 
finds that, while the Veteran has a current diagnosis of 
hypertension, the medical evidence fails to relate it to the 
Veteran's military service, or any incident therein.  
Additionally, the Veteran's service treatment records contain 
no record of in-service hypertension treatment or diagnosis.  
Likewise, there is a significant gap in time between the 
Veteran's military service and the first confirmed diagnosis 
of hypertension (1972-1999), which also weighs against the 
Veteran's service connection claim.  See Maxon v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the greater weight of the evidence is against 
finding that the Veteran's current disability was caused by, 
or related to military service, or any event therein.  

Application to Reopen Service Connection for Hepatitis C

A February 1979 rating action denied service connection for a 
liver condition/hepatitis.  At this time the RO reviewed the 
Veteran's service treatment records, numerous post-service 
private treatment records, and a December 1978 VA examination 
report.  After considering this evidence, the RO concluded 
there was no evidence the claimed condition had its onset in-
service, or that the disorder was caused by, or related to, 
military service.  Accordingly, the RO denied the Veteran's 
claim.  The Veteran did not appeal this decision with the 
prescribed time, and the decision became final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002).  

The February 1979 RO decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Numerous private medical treatment records have been added to 
the record since the February 1979 denial of the Veteran's 
claim.  While these show the ongoing presence of hepatitis, 
they do not link the disability with any illness, injury or 
other event in service.  Further, although a private medical 
evaluation dated in February 2000, makes note of a 30 year 
history of hepatitis C, this was simply a transcription of 
what the Veteran was reporting.  Courts have consistently 
held the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Although these records 
are new, none credibly or competently show the Veteran's 
hepatitis C, was caused by, or related to, military service.  
Consequently, these pieces of evidence are not material 
within the meaning of 38 C.F.R. § 3.156(a).

VA treatment and examination records, generated after the 
February 1979 denial of the Veteran's service connection 
claim, have also been made of record.  They either simply 
document hepatitis C related treatment and provide no opinion 
concerning what caused the disorder, or in the case of a 
November 2006 VA medical opinion, indicate that the Veteran's 
hepatitis C is not likely related to his military service or 
any incident therein.  While these records are new, the only 
relevant medical opinion is adverse to the Veteran's claim.  
This being the case, the VA treatment and examination records 
that have been added to the record are not material within 
the meaning of 38 C.F.R. § 3.156(a).

The Veteran's SSA file has also been added to the record.  
These records include documents such as an SSA disability 
determination.  This SSA disability determination confirms 
the Veteran's diagnosis with hepatitis C, but does not 
suggest any link between this disorder and military service 
or any incident therein, nor do any other SSA documents in 
this folder.  Although the Veteran's SSA file is new, none of 
the records contained in this folder suggest any relationship 
between the claimed disorder and the Veteran's military 
service.  Consequently, these pieces of evidence are not 
material within the meaning of 38 C.F.R. § 3.156(a).

Medical records from the Florida Department of Corrections 
have also been made associated with the file.  These records 
document the Veteran's hepatitis C diagnosis and treatment, 
but do not provide any opinion related to its cause.  As 
these new medical records provide no evidence related to the 
causation of the Veteran's hepatitis C, with associated liver 
damage, these pieces of evidence are not material within the 
meaning of 38 C.F.R. § 3.156(a).

The Veteran has also submitted many statements related to his 
claim, conveying his belief that his hepatitis C had its 
onset in-service and/or is related to his military service.  
To the extent the Veteran's statements purport to diagnose 
the cause of his hepatitis C, with associated liver damage, 
these statements are not competent evidence, as lay persons 
are not qualified to state the medical cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Moreover, the Veteran's statements essentially reiterate the 
position he previously advanced, and that was considered by 
the RO in the February 1979 rating action.  Essentially, the 
Veteran's numerous statements do not present any new position 
related to his service connection claim.  Thus, these 
statements are not new within the meaning of 38 C.F.R. 
§ 3.156(a).

In summary, the evidence added to the record since the final 
February 1979 rating action, does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
service connection claim and does not raise a reasonable 
possibility of substantiating that claim.  What was lacking 
in February 1979, and is still lacking, is evidence that the 
Veteran's hepatitis C, with associated liver damage, had its 
onset in-service, or that the disorder was caused by, or 
related to, the Veteran's military service.  Consequently, 
the evidence added to the record since the February 1979 
rating action is not new and material and the Veteran's claim 
is not reopened.




ORDER

Service connection for hypertension is denied.

New and material evidence not having been received to reopen 
the claim for service connection for hepatitis C, with 
associated liver damage, the Veteran's appeal is denied.


REMAND

The Veteran currently seeks to reopen his service connection 
claim for a psychiatric disorder, and related to this 
specific claim, the Veteran submitted an August 2006 medical 
release form, to allow VA to obtain mental health records.  
VA attempted to obtain these records; however, the request 
was returned with an indication that there was "no such 
number/street."  Internet research reflects an incorrect 
street address was used in the RO's request for records.  A 
follow-up effort with the correct street address should be 
attempted.   

Accordingly, the case is REMANDED for the following action:


1.  With any necessary assistance from the 
Veteran, the AMC/RO should request copies 
of the Veteran's mental health records 
from the Bronx Psychiatric Center, 1500 
Waters Place, Bronx, NY 10461.  Any 
negative response should be in writing and 
associated with the claims folder.  

2.  After the above development has been 
completed, the AMC/RO should thereafter 
review any additional evidence that has 
been obtained and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


